
	
		I
		112th CONGRESS
		2d Session
		H. R. 4135
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2012
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To permit United States companies to participate in the
		  exploration for and the extraction of hydrocarbon resources from any portion of
		  a foreign maritime exclusive economic zone that is contiguous to the exclusive
		  economic zone of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Western Hemisphere Energy Security Act
			 of 2012.
		2.PurposeThe purpose of this Act is to permit United
			 States companies to participate in the exploration for and the extraction of
			 hydrocarbon resources from any portion of a foreign maritime exclusive economic
			 zone that is contiguous to the exclusive economic zone of the United
			 States.
		3.Authorization of
			 activities and exports involving hydrocarbon resources by United States
			 companies
			(a)AuthorizationNotwithstanding
			 any other provision of law (including a regulation), United States persons
			 (including agents and affiliates of such persons) may—
				(1)engage in any
			 transaction necessary for the exploration for and extraction of hydrocarbon
			 resources from any portion of any foreign exclusive economic zone that is
			 contiguous to the exclusive economic zone of the United States, or for oil
			 spill prevention and clean-up activities in such a portion of any foreign
			 exclusive economic zone;
				(2)export without
			 license authority all equipment necessary for the exploration for or extraction
			 of hydrocarbon resources, or oil spill prevention and clean-up activities,
			 described in paragraph (1); and
				(3)import into the United States hydrocarbon
			 resources described in paragraph (1) (including products thereof) extracted
			 under the authority of this section.
				(b)DefinitionIn
			 this section, the term United States person means—
				(1)any United States
			 citizen or alien lawfully admitted for permanent residence in the United
			 States; and
				(2)any person other
			 than an individual, if an individual described in paragraph (1) owns or
			 controls at least 51 percent of the securities or other equity interest in such
			 person.
				4.Travel in
			 connection with authorized hydrocarbon exploration and extraction
			 activitiesSection 910 of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209) is
			 amended by adding at the end the following the following new subsection:
			
				(c)General license
				authority for travel-Related expenditures by persons engaging in hydrocarbon
				exploration and extraction activities
					(1)In
				generalThe Secretary of the Treasury shall authorize under a
				general license the travel-related transactions listed in section 515.560(c) of
				title 31, Code of Federal Regulations, for travel to, from, or within Cuba in
				connection with—
						(A)exploration for,
				and the extraction of, hydrocarbon resources in any part of a foreign maritime
				exclusive economic zone that is contiguous to the United States exclusive
				economic zone; or
						(B)oil spill
				prevention and clean-up activities in such a part of a foreign maritime
				exclusive economic zone.
						(2)Persons
				authorizedPersons authorized to travel to Cuba under this
				section include—
						(A)full-time
				employees, executives, agents, and consultants of oil and gas producers,
				distributors, and shippers; and
						(B)persons who engage
				in oil spill prevention and clean-up
				activities.
						.
		
